Hatteras Alternative Mutual Funds Trust c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 July 10, 2015 FILED VIA EDGAR U.S. Securities and Exchange Commission Division of Investment Management treet NE Washington, DC 20549 Re: Hatteras Alternative Mutual Funds Trust (the “Trust”) File Nos.: 333-86348 and 811-21079 Hatteras Disciplined Opportunity Fund (S000049411) Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, the Trust certifies that the forms of Prospectus and Statement of Additional Information for the Hatteras Disciplined Opportunity Fund that would have been filed under Rule 497(b) or (c) would not have differed from those contained in Post-Effective Amendment No. 64 to the Trust’s Registration Statement on FormN-1A, which was electronically filed with the Commission on July10, 2015. If you have any questions or require further information, please contact Michael Barolsky at (414) 765-5586 or michael.barolsky@usbank.com. Very truly yours, /s/ Michael D. Barolsky Michael D. Barolsky, Esq. Vice President U.S. Bancorp Fund Services, LLC, as Administrator for Hatteras Alternative Mutual Funds Trust
